EXHIBIT 10.1
EXECUTION VERSION

 
 
CREDIT AGREEMENT
dated as of December 29, 2004,
as amended and restated as of September 1, 2006
among
SYMBOL TECHNOLOGIES, INC.
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
J.P. MORGAN EUROPE LIMITED,
as London Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
BNP PARIBAS
and
CITIBANK, N.A.,
as Co-Documentation Agents
     
J.P. MORGAN SECURITIES INC.
and BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners
 

1

TABLE OF CONTENTS

Page

ARTICLE I

Definitions



      SECTION 1.01. Defined Terms  



      SECTION 1.02. Classification of Loans and Borrowings  



      SECTION 1.03. Terms Generally  



      SECTION 1.04. Accounting Terms; GAAP  



      SECTION 1.05. References to Agreements  



      SECTION 1.06. Currency Translation  

ARTICLE II

The Credits



      SECTION 2.01. Commitments  



      SECTION 2.02. Loans and Borrowings  



      SECTION 2.03. Requests for Borrowings  



      SECTION 2.04. Swingline Loans  



      SECTION 2.05. Letters of Credit  



      SECTION 2.06. Funding of Borrowings  



      SECTION 2.07. Interest Elections  



      SECTION 2.08. Termination, Reduction and Increase of Commitments  



      SECTION 2.09. Repayment of Loans; Evidence of Debt  



      SECTION 2.10. Prepayment of Loans  



      SECTION 2.11. Fees  



      SECTION 2.12. Interest  



      SECTION 2.13. Alternate Rate of Interest  



      SECTION 2.14. Increased Costs  



      SECTION 2.15. Break Funding Payments  



      SECTION 2.16. Taxes  



      SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 



      SECTION 2.18. Mitigation Obligations; Replacement of Lenders  



      SECTION 2.19. Additional Reserve Costs  



      SECTION 2.20. Redenomination of Certain Alternative Currencies  

ARTICLE III

Representations and Warranties



      SECTION 3.01. Organization; Powers  



      SECTION 3.02. Authorization; Enforceability  



      SECTION 3.03. Governmental Approvals; No Conflicts  



      SECTION 3.04. Financial Condition; No Material Adverse Change  



      SECTION 3.05. Properties  



      SECTION 3.06. Litigation and Environmental Matters  



      SECTION 3.07. Compliance with Laws and Agreements  



      SECTION 3.08. Investment Company Status  



      SECTION 3.09. Taxes  



      SECTION 3.10. ERISA  



      SECTION 3.11. Disclosure  



      SECTION 3.12. Subsidiaries  



      SECTION 3.13. Insurance  



      SECTION 3.14. Labor Matters  



      SECTION 3.15. Solvency  



      SECTION 3.16. Security Interests  



      SECTION 3.17. Use of Proceeds  



      SECTION 3.18. Federal Reserve Regulation  

ARTICLE IV

Conditions



      SECTION 4.01. Effective Date  



      SECTION 4.02. Each Credit Event  

ARTICLE V

Affirmative Covenants



      SECTION 5.01. Financial Statements and Other Information  



      SECTION 5.02. Notices of Material Events  



      SECTION 5.03. Information Regarding Collateral  



      SECTION 5.04. Existence; Conduct of Business  



      SECTION 5.05. Payment of Obligations  



      SECTION 5.06. Maintenance of Properties  



      SECTION 5.07. Insurance  



      SECTION 5.08. Books and Records; Inspection and Audit Rights  



      SECTION 5.09. Compliance with Laws  



      SECTION 5.10. Use of Proceeds and Letters of Credit  



      SECTION 5.11. Additional Subsidiaries  



      SECTION 5.12. Further Assurances  



      SECTION 5.13. Deferred Collateral Requirement  



      SECTION 5.14. Significant Subsidiaries  

ARTICLE VI

Negative Covenants



      SECTION 6.01. Indebtedness; Certain Equity Securities  



      SECTION 6.02. Liens  



      SECTION 6.03. Fundamental Changes  



      SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions  



      SECTION 6.05. Certain Asset Sales  



      SECTION 6.06. Sale and Leaseback Transactions  



      SECTION 6.07. Hedging Agreements  



      SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness  



      SECTION 6.09. Transactions with Affiliates  



      SECTION 6.10. Restrictive Agreements  



      SECTION 6.11. Amendment of Material Documents  



      SECTION 6.12. Pension Schemes  



      SECTION 6.13. Fixed Charge Coverage Ratio  



      SECTION 6.14. Leverage Ratio  

ARTICLE VII

Events of Default

ARTICLE VIII

The Agents

ARTICLE IX

Miscellaneous



      SECTION 9.01. Notices  



      SECTION 9.02. Waivers; Amendments  



      SECTION 9.03. Expenses; Indemnity; Damage Waiver  



      SECTION 9.04. Successors and Assigns  



      SECTION 9.05. Survival  



      SECTION 9.06. Counterparts; Integration; Effectiveness  



      SECTION 9.07. Severability  



      SECTION 9.08. Right of Setoff  



      SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process  



      SECTION 9.10. WAIVER OF JURY TRIAL  



      SECTION 9.11. Headings  



      SECTION 9.12. Confidentiality  



      SECTION 9.13. Interest Rate Limitation  



      SECTION 9.14. Patriot Act  



      SECTION 9.15. Collateral Release Event  



      SECTION 9.16. Conversion of Currencies  



      SECTION 9.17. No Fiduciary Relationship  



      SECTION 9.18. Parallel Debt  



      SECTION 9.19. Existing Security Documents  

2





SCHEDULES:
Schedule 2.01 — Commitments

Schedule 2.05 — Existing Letters of Credit

Schedule 3.12 — Subsidiaries

Schedule 3.13 — Insurance

Schedule 5.03 — Annual Perfection Information

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.10 — Existing Restrictive Agreements

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Opinion of Dechert LLP

Exhibit B-2 — Form of Opinion of Michael Miller, Senior Counsel

Exhibit C — Form of Collateral Agreement

Exhibit D — Form of Affiliate Subordination Agreement

Exhibit E — Mandatory Costs Rate

3

CREDIT AGREEMENT dated as of December 29, 2004, as amended and restated as of
September 1, 2006 (this “Agreement”), among SYMBOL TECHNOLOGIES, INC., the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, J. P. MORGAN EUROPE LIMITED, as London Agent, and BANK OF
AMERICA, N.A., as Syndication Agent.

The Borrower (such term and the other capitalized terms used and not otherwise
defined herein having the meanings assigned to them in Article I) has requested
that the Existing Credit Agreement be amended and restated in the form hereof in
order to provide, among other things, for (a) borrowings on a revolving credit
basis during the Availability Period in a principal amount not in excess of
US$250,000,000 at any time outstanding (subject to increase or decrease as
provided in Section 2.08) and (b) the issuance of Letters of Credit from time to
time during the Availability Period in an aggregate stated amount not in excess
of US$25,000,000 at any time outstanding. The Lenders are willing so to amend
and restate the Existing Credit Agreement on the terms and subject to the
conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in
Section 2.08(d)(1).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied, in the case of a Eurocurrency Borrowing denominated in US Dollars,
by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and in its capacity as Collateral
Agent or, as applicable, such Affiliates of JPMorgan Chase Bank, N.A. as it
shall from time to time designate by notice to the Borrower and the Lenders for
the purpose of performing its obligations hereunder. References to the
“Administrative Agent” shall also include JPMorgan Chase Bank, N.A. or any other
Affiliate of JPMorgan Chase Bank, N.A. acting in its capacity as “Security
Trustee”, “Trustee” or “Agent” under any Security Document relating to
collateral provided under the laws of any United Kingdom jurisdiction, or acting
in any similar capacity under any other Security Document under the laws of any
jurisdiction.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Subordination Agreement” means an agreement in the form of Exhibit D
hereto among the Borrower, Subsidiaries that have made or will make loans or
advances to Loan Parties and the Administrative Agent.

“Agent” means the Administrative Agent and/or the London Agent, as the case may
be.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended or restated from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 9.16(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, as the case may be.

“Alternative Currency” means (a) Sterling, Euro and Yen and (b) with the
agreement of each Lender, any other currency (other than US Dollars), so long as
such currency is regularly traded in the London interbank deposit market and for
which quotations are available on the Reuters Service (or comparable substitute
service) as contemplated by the definition of “LIBO Rate”.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.16(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread” or “Commitment Fee Rate”, as applicable, based upon the Leverage Ratio
as of the most recent determination date; provided that until the Borrower shall
have delivered the financial statements and certificate required by
Section 5.01(b) and Section 5.01(c) for the fiscal quarter ended September 30,
2006, the “Applicable Rate” will be the applicable rate per annum set forth
below in Category 1:

                 
 
  Eurocurrency   Commitment Fee
 
               
Leverage Ratio:
  Spread   Rate
 
               
 
               
Category 1
 
 

 
 
 

Less than 0.50 to 1.00
    0.750 %     0.150 %
 
               
 
               

4

                 
 
               
Category 2
 
 

 
 
 

Greater than or equal to 0.50 to 1.00
but less than 1.25 to 1.00
 
0.875%  
0.175%
 
               
 
               
Category 3
 
 

 
 
 

Greater than or equal to 1.25 to 1.00
    1.000 %     0.200 %
 
               

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements accompanied by the compliance certificate
required by Section 5.01(c) indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Leverage Ratio shall be deemed to be in Category 3 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Group Pensions Scheme” means any occupational pension scheme (as defined
in section 1 of the Pension Scheme Act 1993 (UK)) in respect of which the
Borrower or any Subsidiary is or has been an employer for the purposes of
sections 38 to 51 of the Pensions Act 2004 (UK).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a Sale and Leaseback Transaction
subject to Section 6.06, (i) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (ii) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Symbol Technologies, Inc., a Delaware corporation.

“Borrowing” means borrowings by the Borrower consisting of (a) Loans of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in US Dollars, US$5,000,000, (b) in the case of a Eurocurrency
Borrowing denominated in any Alternative Currency, the smallest amount of such
Alternative Currency that is a multiple of 1,000,000 units of such currency that
has a US Dollar Equivalent in excess of US$5,000,000 and (c) in the case of an
ABR Revolving Borrowing, US$1,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in any currency, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euro and
(c) when used in connection with a Loan denominated in Yen, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in Yen in Tokyo.

“Calculation Date” means the last Business Day of each calendar month.

“Capital Expenditures” means, for any period, without duplication, the additions
to property, plant or equipment and other capital expenditures (including, to
the extent capitalized, amounts relating to research and development or systems
enhancements) of the Borrower and its consolidated Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the Borrower
for such period prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Lease Principal Payments” means, for any period, amounts recorded or
required to be recorded as principal payments of Capital Lease Obligations on
the consolidated financial statements of the Borrower prepared in accordance
with GAAP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” (as such term is used in Section 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause (a)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Borrower (for
purposes of this clause (a), such person shall be deemed to beneficially own any
Voting Stock of a specified person held by any other Person (the “parent
entity”) if such person is the beneficial owner (as defined above), directly or
indirectly, of more than 35% of the voting power of the Voting Stock of such
parent entity);

(b) individuals who on the Effective Date constituted the Board of Directors
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of a majority of the directors of the Borrower then still in office
who were either directors on the Effective Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the occurrence of a “Change in Control” or “Change of Control” as defined in
any indenture or other agreement governing Material Indebtedness of the
Borrower.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any “Collateral”, as such term is defined in the Collateral
Agreement or any Foreign Pledge Agreement and any assets in respect of which a
Lien is created in favor of the Collateral Agent pursuant to any Security
Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under any Loan Document and as security trustee
under any security trust deed and related security documents governed by the
laws of the United Kingdom.

“Collateral Agreement” means the Amended and Restated Guarantee and Collateral
Agreement among, the Borrower, the Subsidiary Loan Parties and the Collateral
Agent, substantially in the form of Exhibit C.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan
Party;

(b) all outstanding Equity Interests of each Material Domestic Subsidiary and of
each Significant Foreign Subsidiary (other than Symbol de Mexico, Symbol
Technologies, C.V. and Symbol Technologies Holdings Limited) owned by or on
behalf of any Loan Party shall have been pledged pursuant to the Collateral
Agreement and/or a Foreign Pledge Agreement (except that the Loan Parties shall
not be required to pledge more than 65% of the outstanding voting Equity
Interests of any Significant Foreign Subsidiary) and the Collateral Agent shall
have received (A) certificates or other instruments, if any, representing all
such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank and (B) any other documents
or instruments required to be delivered to the Collateral Agent in accordance
with the relevant Security Documents;

(c) the Administrative Agent shall have received from Symbol de Mexico a duly
executed and delivered Guarantee of the Obligations in form and substance
satisfactory to the Administrative Agent (which may take the form of an
amendment or amendment and restatement of its Guarantee agreement with respect
to the Existing Credit Agreement); provided, however, that if Symbol de Mexico
shall at any time as a result of a transaction permitted under this Agreement
(i) become a “controlled foreign corporation” under the Code or a subsidiary of
such a controlled foreign corporation or (ii) transfer all or substantially all
of its assets to any Person, and the Collateral and Guarantee Requirement shall
otherwise be satisfied at the time of any such transaction, such Guarantee shall
be terminated and the Collateral Agent is hereby authorized and directed to take
such actions and deliver such documents as may be required to evidence or effect
such termination; and

(d) all documents and instruments required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Agreement
or any such Foreign Pledge Agreement, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording, and the Collateral Agent shall have received such opinions of
counsel, addressed to it and the Lenders and from counsel reasonably acceptable
to it, as it may reasonably require with respect to the authorization, validity
and enforceability of such Liens.

Notwithstanding the foregoing, after the occurrence of the Collateral Release
Event, the Collateral and Guarantee Requirement will not require that Liens be
granted or maintained with respect to any assets of the Borrower or its
Subsidiaries or that any Equity Interests owned by them be pledged to the
Collateral Agent, and the Collateral and Guarantee Requirement will only require
that the Loan Parties provide the Guarantees of the Obligations contemplated by
the Collateral Agreement. After the occurrence of the Collateral Release Event,
the Collateral Agent shall, at the request of the Borrower, and is hereby
authorized by the Lenders to, execute and deliver an amendment to the Collateral
Agreement, which shall be reasonably acceptable in form and substance to the
Collateral Agent, to eliminate the provisions thereof (and of the form of
supplement thereto) dealing with the grant of Liens or pledge of Equity
Interests or other assets, which amendment shall not require the consent of the
Lenders.

“Collateral Release Event” means the occurrence of a date on which the
Borrower’s senior, unsecured non-credit enhanced Long-Term Indebtedness is rated
BBB- or better, with a stable outlook or better, by S&P and Baa3 or better, with
a stable outlook or better, by Moody’s.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to Section 2.08 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
US$250,000,000.

“Commitment Increase” has the meaning set forth in Section 2.08(d)(i).

“Commitment Letter” means the Commitment Letter dated August 1, 2006, among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc., Bank of
America, N.A. and Banc of America Securities LLC, the attachments thereto and
the other letter agreements referred to therein.

“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
for such period, plus, (a) without duplication and to the extent deducted in
calculating such Consolidated Net Income, the sum of (i) all income tax expense
of the Borrower and its consolidated Subsidiaries, (ii) Consolidated Interest
Expense, (iii) depreciation and amortization expense of the Borrower and its
consolidated Subsidiaries (excluding amortization expense attributable to a
prepaid item that was paid in cash in a prior period) and (iv) all other
non-cash charges and non-cash expenses of the Borrower and its consolidated
Subsidiaries (excluding any such non-cash charge or expense to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period) less all non-cash items of income of the Borrower and its consolidated
Subsidiaries (other than accruals of revenue in the ordinary course of
business); and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and non-cash charges of, a
Subsidiary shall be added to Consolidated Net Income to compute EBITDA only to
the extent (and in the same proportion, including by reason of minority
interests) that the net income or loss of such Subsidiary was included in
calculating Consolidated Net Income and only if a corresponding amount would be
permitted at the date of determination to be dividended to the Borrower by such
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Subsidiary and its stockholders.

For purposes of determining Consolidated EBITDA for any period, if the Borrower
acquires all or substantially all the Equity Interests or assets of another
Person during such period for aggregate consideration in excess of
US$25,000,000, or sells or transfers any Subsidiary, all or substantially all
the assets of a Subsidiary or other assets constituting a business operation
during such period for aggregate consideration in excess of US$25,000,000,
Consolidated EBITDA will be determined on a pro forma basis giving effect to
such acquisition or disposition as if it had occurred on the first day of such
period.

“Consolidated Interest Expense” means, for any period, the gross interest
expense of the Borrower and its Subsidiaries for such period, as determined in
accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) in which any other Person (other than the
Borrower or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of the Subsidiaries during such period, and (b) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Collateral Requirement” means the satisfaction of the Collateral and
Guarantee Requirement insofar as it requires the pledge, pursuant to a Foreign
Pledge Agreement or otherwise, of Equity Interests of Symbol Technologies Japan,
Inc. (formerly known as Olympus Symbol, Inc.). Execution and delivery of the
Collateral Agreement by the Borrower or any Domestic Subsidiary that owns any
such Equity Interests of Symbol Technologies Japan, Inc. is not, however,
subject to deferral hereunder as part of the Deferred Collateral Requirement.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as reflected
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Applicable Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Applicable Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction (or any political subdivision thereof) under the laws of
which (or of a political subdivision of which) such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.16(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e).

“Existing Credit Agreement” means the Credit Agreement, dated as of December 29,
2004, as amended and restated as of February 16, 2005, as amended and in effect
immediately prior to the Effective Date, among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent for such lenders.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower under the Existing Credit Agreement prior to the Effective Date
and set forth on Schedule 2.05.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the
Consolidated EBITDA for such period minus the amount of Capital Expenditures of
the Borrower and the consolidated Subsidiaries for such period to (b) the
Consolidated Interest Expense for such period plus Capital Lease Principal
Payments and amortization payments (other than voluntary prepayments) with
respect to Long-Term Indebtedness for such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” means a pledge agreement, debenture or other Security
Document securing any of the Obligations that is governed by the law of a
jurisdiction other than the United States of America (which may take the form of
an amendment and restatement or a deed of confirmation of security of an
existing foreign pledge agreement relating to the Existing Credit Agreement) and
is reasonably satisfactory in form and substance to the Collateral Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
audited consolidated financial statements of the Borrower for the fiscal year
ended December 31, 2005.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Domestic Subsidiary” means at any date any Domestic Subsidiary,
which, (a) on a consolidated basis with its Subsidiaries, (i) did not have
aggregate revenues during the period of four consecutive fiscal quarters most
recently ended on or prior to such date in respect of which financial statements
have been delivered pursuant to Section 5.01 of US$50,000 or more and (ii) did
not have total assets (other than assets consisting of intercompany receivables)
as of the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.01 of US$50,000
or more, (b) does not own any patents, trademarks, copyrights or other
intellectual property (other than, in the case of Penright! Corporation,
immaterial trademarks, copyrights or other intellectual property owned on the
Effective Date), (c) does not engage in any substantial business activities and
(d) does not directly own any Equity Interests in a Significant Foreign
Subsidiary.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
and other obligations of such Person (i) for the payment of borrowed money or
(ii) evidenced by bonds, notes, debentures, loan agreements, credit agreements
or similar instruments or agreements, (b) all Capital Lease Obligations of such
Person, (c) all obligations of such Person to pay the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (d) all Indebtedness of others secured by a Lien
on any assets of such Person, whether or not such Indebtedness is assumed by
such Person, (e) all obligations in respect of letters of credit (if drawn or
supporting obligations that constitute Indebtedness) and bankers’ acceptances
and (f) all Guarantees of payment or collection of any obligation described in
clauses (a), (b), (c), (d) and (e) above of any other Person. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The Indebtedness
of any Person under clause (d) shall equal the stated amount of such
Indebtedness; provided that if recourse to such Person is limited to the assets
of such Person securing such Indebtedness, the Indebtedness of such Person under
clause (d) shall at any time equal the lesser of the stated amount of such
Indebtedness or the fair market value at such time of the assets of such Person
securing such Indebtedness.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller many become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information Memorandum” means the Confidential Information Memorandum relating
to the Borrower and the Transactions to be prepared in connection with the
syndication of the credit facility hereunder.

“Initial Loans” has the meaning set forth in Section 2.08(d)(ii).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger or consolidation with any Person that was not a wholly owned Subsidiary
prior to such merger) any Equity Interests in or evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, or making or permitting to exist any loans or advances to,
Guaranteeing any obligations of, or making or permitting to exist any investment
or any other interest in, any other Person, or purchasing or otherwise acquiring
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit. The amount, as of any date of determination, of
any Investment shall be the original cost of such Investment (including any
Indebtedness of a Person existing at the time such Person becomes a Subsidiary
in connection with any Investment and any Indebtedness assumed in connection
with any acquisition of assets), plus the cost of all additions, as of such
date, thereto and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash or property as a repayment of
principal or a return of capital (including pursuant to any sale or disposition
of such Investment), as the case may be, but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment or
repayment involving a transfer of any property other than cash, such property
shall be valued at its fair market value at the time of such transfer.

“Issuing Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A. (which is
the Issuing Bank with respect to the Existing Letters of Credit) and any other
Lender designated as an Issuing Bank in accordance with the provisions of
Section 2.05(i), in each case, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit, as the case may be, to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 9.16(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amounts
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposures at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
currency for any Interest Period, the rate appearing on the applicable page of
the Reuters Service for such currency (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Applicable Agent in its reasonable judgment from time to
time for purposes of providing quotations of interest rates applicable to
deposits in the London interbank market) at approximately 11:00 a.m., London
time, on the Quotation Date for such Interest Period, as the rate for deposits
in such currency with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the lowest multiple of 1,000,000 units of
such currency the US Dollar Equivalent of which is at least US$5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent to leading banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time on the Quotation Date for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Collateral Agreement, the Foreign
Pledge Agreements and the other Security Documents, as such agreements and
documents may be amended, modified, supplemented or restated from time to time.

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing made in any other currency, London time.

“London Agent” means J. P. Morgan Europe Limited.

“Long-Term Indebtedness” means any Indebtedness (including in respect of Capital
Lease Obligations) that, in accordance with GAAP, constitutes (or, when
incurred, constituted) a long-term liability.

“Mandatory Costs Rate” has the meaning set forth in Exhibit E.

“Material Adverse Effect” means any event, condition or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, condition (financial or otherwise), results of operations or
liabilities (including contingent liabilities) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under any Loan Document or (c) the material rights
of or benefits available to the Administrative Agent and the Lenders under any
Loan Document.

“Material Domestic Subsidiary” means, at any time, each Domestic Subsidiary that
is not an Immaterial Domestic Subsidiary at such time.

“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Hedging Agreements of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding US$10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Maturity Date” means September 1, 2011.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made by or on account of any obligation of the Borrower under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 9.04(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Notice” means (a) a contribution notice issued under section 38 or
section 47 of the Pensions Act 2004 (UK) or (b) a financial support direction
issued under section 43 of the Pensions Act 2004 (UK), in each case issued by
the Pensions Regulator to the Borrower or any Subsidiary in respect of an Asset
Group Pensions Scheme.

“Pensions Regulator” means the Pensions Regulator to be established under
section 1 of the Pensions Act 2004 (UK).

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Collateral Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition (by merger, consolidation or
otherwise) by the Borrower or a Subsidiary of all or substantially all the
assets of, or all or substantially all the Equity Interests in, a Person or
division or line of business of a Person, if (a) at the time thereof and
immediately after giving effect thereto, no Default shall have occurred and is
continuing, (b) each Material Domestic Subsidiary resulting from such
acquisition (and which survives such acquisition), shall be a Subsidiary Loan
Party and the Equity Interests of each Subsidiary resulting from such
acquisition that is a Material Domestic Subsidiary or Significant Foreign
Subsidiary owned by a Loan Party shall be owned directly by the Borrower and/or
Subsidiary Loan Parties and shall have been (or within 5 Business Days (or such
longer period as may be reasonably acceptable to the Administrative Agent) after
such acquisition shall be) pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement (subject to the limitations of the pledge of Equity
Interests of Significant Foreign Subsidiaries owned by a Loan Party set forth in
the definition of “Collateral and Guarantee Requirement”), (c) the Collateral
and Guarantee Requirement shall have been (or within 5 Business Days (or such
longer period as may be reasonably acceptable to the Administrative Agent) after
such acquisition shall be) satisfied with respect to each such Subsidiary that
is a Subsidiary Loan Party, (d) the Borrower is in compliance, on a pro forma
basis after giving effect to such acquisition, with the Sections 6.13 and 6.14,
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
had occurred on the first day of the relevant period for testing compliance,
(e) prior to the time such acquisition or any offer to make such acquisition is
publicly announced by the Borrower, such acquisition has been (i) approved by
the board of directors or other appropriate governing body of the Person being
acquired (or the assets of which are being acquired) or (ii) recommended for
approval by such board of directors or governing body to the shareholders,
member, partners, or other owner of such Person, as required under applicable
law or by the certificate of incorporation and by-laws or other organizational
documents of such Person or (iii) otherwise agreed by the requisite
shareholders, members, partners or owners of such Person, as required under
applicable law or by the certificate of incorporation and by-laws or other
organizational documents of such Person, (f) substantially all of the business
of the Person or division or line of business being acquired is a Permitted
Business, and (g) prior to the time such acquisition is consummated (or within 5
Business Days thereafter or such longer period as may be allowed by the
Administrative Agent in connection with clauses (b) and/or (c) above), the
Borrower has delivered to the Administrative Agent an officer’s certificate
confirming compliance with the requirements set forth in clauses (a), (b), (c),
(e) and (f) above, together with all relevant financial information (to the
extent available and in the Borrower’s possession) for the Person or assets
acquired and reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (d) above.

“Permitted Business” means a business of the same type engaged in by the
Borrower and the Subsidiaries on the Effective Date or a business ancillary or
otherwise closely related thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or similar regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) Investments in demand and time deposit accounts and certificates of deposit
maturing within 360 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
any State thereof or any foreign country recognized by the United States of
America, and which bank or trust company has capital surplus and undivided
profits aggregating in excess of US$500,000,000 (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by a least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act or 1933) or
any money-market fund sponsored by a registered broker dealer or mutual fund
distributor;

(c) repurchase obligations with a term of not more than 360 days for underlying
securities of the types described in clause (a) above entered into with a bank
matting the qualifications described in clause (b) above;

(d) investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to Standard &
Poor’s;

(e) investments in securities with maturities of 360 days or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by Standard & Poor’s or “A” by
Moody’s; and

(f) Investments in money market mutual funds that (i) comply with the criteria
set forth in Rule 2a-7 adopted by the SEC under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets in excess of US$2,000,000,000.

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower, the
payment of which is subordinated to the Borrower’s obligations in respect of the
Obligations on market terms reasonably acceptable to the Administrative Agent,
and which Indebtedness (a) is unsecured, (b) is not Guaranteed by any Subsidiary
other than by Subsidiary Loan Parties on a subordinated basis on market terms
reasonably acceptable to the Administrative Agent, and (c) does not mature or
require any amortization payment to be made prior to the date that is six months
after the Maturity Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Issuing Bank” means, at any time, JPMorgan Chase Bank, N.A., Bank of
America, N.A. and each other Issuing Bank that at such time has outstanding
Letters of Credit with an aggregate undrawn amount in excess of US$5,000,000.

“Quotation Date” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew or
refinance existing Indebtedness (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (ii) such Indebtedness has the same
or later maturity and the same or longer weighted average life than the
Refinanced Debt, (iii) if the Refinanced Debt or any Guarantees thereof are
subordinated to the Obligations, such Indebtedness and any Guarantees thereof
are subordinated to the Obligations on terms no less favorable in any
significant respect to the holders of the Obligations than the subordination
terms of such Refinanced Debt or Guarantees thereof (and no Loan Party that has
not guaranteed such Refinanced Debt guarantees such Indebtedness), (iv) such
Indebtedness contains covenants and events of default and is benefited by
Guarantees (if any) which, taken as a whole, are not materially less favorable
to the Borrower than the covenants and events of default of or Guarantees (if
any) in respect of such Refinanced Debt, (v) if such Refinanced Debt or any
Guarantees thereof are secured, such Indebtedness and any Guarantees thereof are
either unsecured or secured only by such assets as secured the Refinanced Debt
and Guarantees thereof and (vi) if such Refinanced Debt and any Guarantees
thereof are unsecured, such Indebtedness and Guarantees thereof are also
unsecured.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of each such Affiliate.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time.

“Reset Date” shall have the meaning specified in Section 1.06.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) to any Person other than the Borrower or any Loan
Party with respect to any Equity Interests in the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

“Revolving Exposure” means, with respect to any Lender at any time, the sum at
such time, without duplication, of (a) the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Revolving Loans, (b) the
aggregate amount of such Lender’s LC Exposure and (c) the aggregate amount of
such Lender’s Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” has the meaning ascribed to such term in Section 3.04(b).

“Securitization” means any transaction or series of transactions entered into by
the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sell or otherwise transfer Securitization Assets to a
Securitization Vehicle (or to another Subsidiary which sells or otherwise
transfers Securitization Assets to a Securitization Vehicle), and such
Securitization Vehicle finances the acquisition of such Securitization Assets
(i) with proceeds from the issuance of Third Party Interests, (ii) with Sellers’
Retained Interests and/or (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle. For
purposes of this Agreement, the “amount” or “principal amount” of any
Securitization shall be deemed at any time to be (1) the aggregate principal or
stated amount of the Third Party Interests (which stated amount may be described
as a “net investment”, “capital”, “invested amount” or similar term reflecting
the amount invested in any beneficial interest constituting a Third Party
Interest) incurred or issued pursuant to such Securitization, in each case
outstanding at such time, or (2) in the case of any Securitization in respect of
which no such principal or stated amount is determinable, the cash purchase
price paid by the buyer in connection with its purchase of Third Party Interests
less the amount of collections received in respect of such Third Party Interests
and paid to such buyer, excluding any amounts applied to purchase fees or
discount or in the nature of interest.

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed (or purported to be sold, transferred or otherwise conveyed)
by the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Sections 6.01 and 6.05.

“Securitization Vehicle” means a Person that is a direct or indirect wholly
owned Subsidiary of the Borrower (or any other bankruptcy remote Person
established by the Borrower or any Subsidiary) used solely for the purpose of
effecting one or more Securitizations to which the Borrower and/or Subsidiaries
transfer Securitization Assets and which, in connection with such
Securitization, issues Third Party Interests; provided, that (i) each such
Person shall engage in no business other than the purchase of Securitization
Assets pursuant to Securitizations permitted by Sections 6.01 and 6.05, the
issuance of Third Party Interests and any activities reasonably related thereto,
(ii) no portion of the Indebtedness or other obligations (contingent or
otherwise) of such Person (x) is Guaranteed by the Borrower or any other
Subsidiary, other than any Guarantee of obligations (other than of principal of,
or interest on, Indebtedness) that may be deemed to exist solely by virtue of
Standard Securitization Undertakings, (y) is recourse to the Borrower or any
other Subsidiary other than by virtue of Standard Securitization Undertakings
and (z) is secured (contingently or otherwise) by any Lien on assets of the
Borrower or any other Subsidiary other than by virtue of Standard Securitization
Undertakings, (iii) such Person has no contract, agreement, arrangement or
understanding with the Borrower or any other Subsidiary other than customary
contracts, arrangements or agreements entered into with respect to the sale,
purchase and servicing of Securitization Assets on market terms for similar
securitization transactions and (iv) neither the Borrower nor any Subsidiary has
any obligations to maintain or preserve such Person’s financial condition or
cause it to achieve certain levels of operating results other than pursuant to
Standard Securitization Undertakings.

“Security Documents” means the Collateral Agreement, the Trust Agreement, each
Foreign Pledge Agreement and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 to secure any of the
Obligations.

“Sellers’ Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred in a Securitization permitted by Sections 6.01 and
6.05, including any such debt or equity received in consideration for the
Securitization Assets transferred.

“Significant Foreign Subsidiary” means on any date (a) each of the Subsidiaries
identified on Schedule 3.12 as a Significant Foreign Subsidiary and (b) any
other Foreign Subsidiary (i) the Equity Interests of which are directly owned by
any Loan Party and (ii) which, taken together with its consolidated
subsidiaries, (A) accounted for 5.0% or more of the consolidated total assets of
the Borrower at the end of the fiscal quarter immediately preceding the date of
determination, (B) accounted for 5.0% or more of the shareholders’ equity of the
Borrower at the end of the fiscal quarter immediately preceding the date of
determination, (C) accounted for 5.0% or more of total revenues of the Borrower
for the four-fiscal-quarter period immediately preceding the date of
determination or (D) has been designated by the Borrower in writing to the
Administrative Agent as a Significant Foreign Subsidiary pursuant to
Section 5.14, which designation has not subsequently been withdrawn.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Borrower or a Subsidiary in connection
with Securitizations permitted by Sections 6.01 and 6.05 which representations,
warranties, covenants and indemnities are customarily included in
securitizations of accounts receivable.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning set forth in Section 2.08(d)(ii).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means (i) each Material Domestic Subsidiary (other than
any Securitization Vehicle), (ii) each Domestic Subsidiary that owns Equity
Interests of any Material Domestic Subsidiary and (iii) each other Subsidiary
that executes and delivers the Collateral Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Symbol de Mexico” means Symbol de Mexico, S. de R.L. de C.V., a subsidiary of
the Borrower.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, ownership interests
(including any fractional undivided interests) in a pool or pools of accounts
receivable or other interests or securities issued or sold for cash
consideration by a Securitization Vehicle to banks, investors or other financing
sources (other than the Borrower or its Subsidiaries) the proceeds of which are
used to finance, in whole or in part, the purchase by such Securitization
Vehicle of accounts receivables or other Securitization Assets in a
Securitization.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet of the Borrower and the
Subsidiaries prepared as of such date on a consolidated basis in accordance with
GAAP.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Trust Agreement” means a trust agreement dated as of February 16, 2005, between
the Administrative Agent, as security trustee thereunder, and the Borrower.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unreimbursed Amount” has the meaning set forth in Section 2.05(e).

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.06 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” or “¥” means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications in Section 6.11 or as otherwise set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment of any financial covenant to
eliminate or modify the effect of any change after the date hereof in GAAP or in
the application thereof on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of the financial covenants for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect and applied immediately before the
relevant change became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

SECTION 1.05. References to Agreements. A reference to an agreement or other
document “as in effect as of” a particular date, or words to similar effect,
shall be construed to refer to the particular words of such agreement or
document as of such date and shall not be construed as in anyway restricting the
ability of the parties thereto to amend, supplement or otherwise modify such
agreement or document (subject to any restrictions on such amendments,
supplements or modifications in Section 6.11 or as otherwise set forth herein).

SECTION 1.06. Currency Translation. Not later than 1:00 p.m., London time, on
each Calculation Date on which there shall be any Revolving Exposure, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to each Alternative Currency and (ii) give notice
thereof to the Lenders and the Borrower. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Section 9.16 or any other provision expressly requiring the use of a current or
other exchange rate) be the Exchange Rates employed in converting any amounts
between US Dollars and Alternative Currencies.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower, denominated in US
Dollars or Alternative Currencies, from time to time during the Availability
Period in amounts that will not at any time result in (a) such Lender’s
Revolving Exposure exceeding its Commitment or (b) the US Dollar Equivalent of
all outstanding Revolving Loans denominated in an Alternative Currency exceeding
US$100,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Class, Type and
currency made by the Lenders ratably in accordance with their Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing denominated in US Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith, and each Revolving Borrowing denominated in
an Alternative Currency shall be comprised entirely of Eurocurrency Loans. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
and at the time that each ABR Revolving Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall
be in an amount that is an integral multiple of US$500,000 and not less than
US$1,000,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
15 Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Applicable Agent of such request by telephone (a) in
the case of a Eurocurrency Borrowing denominated in US Dollars, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in
any Alternative Currency, not later than 11:00 a.m., London time, three Business
Days before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e) may be given not later than 10:00 a.m., New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the currency and the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be (A) in the case of a Borrowing denominated in US
Dollars, an ABR Borrowing and (B) in the case of a Borrowing denominated in any
Alternative Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans denominated in US
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
US$10,000,000 or (ii) (x) the sum of the total Revolving Exposures exceeding
(y) the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit
denominated in US Dollars for its own account, in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period. Each Existing Letter of Credit
shall be deemed to be a Letter of Credit for all purposes hereof and shall be
deemed to have been issued hereunder on the Effective Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (at least three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of such Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
aggregate LC Exposure will not exceed US$25,000,000 and (ii) the aggregate
Revolving Exposures shall not exceed the aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that at the
request of the Borrower any Letter of Credit, may provide for automatic renewal
on an annual basis so long as any such Letter of Credit expires at or prior to
the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. On the Effective
Date and without further action by any party hereto, each Issuing Bank that has
issued an Existing Letter of Credit shall be deemed to have granted to each
Lender, and each Lender shall be deemed to have acquired from such Issuing Bank,
a participation in each such Existing Letter of Credit in accordance with the
foregoing provisions of this paragraph.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice is not
received by the Borrower prior to such time on such date, then not later than
12:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than US$1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof (the “Unreimbursed Amount”) and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the applicable Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Agents, the Lenders or the applicable Issuing Bank, or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of bad faith, gross negligence or
willful misconduct on the part of the applicable Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made (including with the proceeds of an
ABR Revolving Borrowing or a Swingline Borrowing requested in accordance with
paragraph (e) of this Section), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement at the rate
per annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Addition and Replacement of Issuing Banks. An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the replaced Issuing Bank
and the successor Issuing Bank, and acknowledged by the Administrative Agent.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the applicable Issuing Bank under this Agreement with respect
to the Letters of Credit to be issued thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. A Lender may become an
additional Issuing Bank hereunder if designated by the Borrower pursuant to a
written agreement between the Borrower and such Lender and acknowledged by the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such additional Issuing Banks. Notwithstanding the foregoing, the Borrower shall
not designate any Lender as an Issuing Bank if, after giving effect thereto,
there would be more than four Issuing Banks.

(j) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(k) Cash Collateralization. If (i) any Event of Default described in clauses
(a), (b), (h) or (i) of Article VII shall occur and be continuing or (ii) the
maturity of the Loans has been accelerated as a result of the occurrence and
continuance of any Event of Default, on the Business Day that the Borrower
receives notice from the Administrative Agent that the Required Lenders (or, if
the maturity of the Loans has been accelerated, the Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) have demanded the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders,
an amount in cash equal to the total LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement, and the Borrower hereby grants
the Administrative Agent, for the benefit of the Lenders, a security interest in
all funds and investments from time to time in such account to secure the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower in respect of the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default described above, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived or the
Obligations have been paid in full and the Letters of Credit have terminated or
expired and all Commitments have terminated or expired.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (i) in the case of an ABR
Borrowing, by 12:00 p.m., New York City time and (ii) in all other cases, by
12:00 noon, Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Applicable Agent
will make such Loans available to the Borrower by promptly crediting or
transferring the amounts so received, in like funds, to such accounts as shall
be designated in the applicable Borrowing Request; provided that ABR Revolving
Loans or Swingline Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Applicable Agent, then the applicable Lender and the Borrower
severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the greater
of (x)(A) the Federal Funds Effective Rate, in the case of Loans denominated in
US Dollars, and (B) the rate reasonably determined by the London Agent to be the
cost to it of funding such amount, in the case of Loans denominated in an
Alternative Currency, and (y) a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, (A) if denominated in US Dollars, the interest rate
applicable to ABR Loans and (B) if denominated in an Alternative Currency, the
interest rate applicable to the subject Loan.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing or (ii) elect an Interest
Period for LIBO Rate Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing of one month’s duration. Notwithstanding any contrary
provision hereof, if an Event of Default described in clauses (a), (b), (h) or
(i) of Article VII has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as such Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in US Dollars may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing denominated in US
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.08. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the sum of the total Revolving Exposures would exceed the
total Commitments.

(c) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their Commitments.

(d) (i) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Commitments to be extended by the Increasing Lenders or cause the existing
Commitments of the Increasing Lenders to be increased, as the case may be (any
such extension or increase, a “Commitment Increase”), in an amount for each
Increasing Lender (which shall not be less than US$5,000,000) set forth in such
notice; provided, that (i) at no time shall the aggregate amount of Commitments,
including Commitment Increases effected pursuant to this paragraph, exceed
US$400,000,000, (ii) no Lender shall be required to increase its
Commitment, (iii) each Increasing Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld, conditioned or delayed) and (iv) each
Increasing Lender, if not already a Lender hereunder, shall become a party to
this Agreement by completing and delivering to the Administrative Agent a duly
executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”). New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph. Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.

(ii) On the effective date of any Commitment Increase pursuant to this paragraph
(d) (the “Increase Effective Date”), (A) the aggregate principal amount of the
Revolving Loans outstanding (the “Initial Loans”) immediately prior to giving
effect to the applicable Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (B) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (C) each Lender shall pay to the Administrative
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Applicable Percentage (calculated after giving effect to the
Commitment Increase) of the Subsequent Borrowings and (y) such Lender’s
Applicable Percentage (calculated without giving effect to the Commitment
Increase) of the Initial Loans, (D) after the Administrative Agent receives the
funds specified in clause (C) above, the Administrative Agent shall pay to each
Lender the portion of such funds that is equal to the difference, if positive,
between (1) such Lender’s Applicable Percentage (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (2) such Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) of the amount of the Subsequent Borrowings, (E) each Increasing Lender
and each other Lender shall be deemed to hold its Applicable Percentage of each
Subsequent Borrowing (each calculated after giving effect to the Commitment
Increase) and (F) the Borrower shall pay each Increasing Lender and each other
Lender any and all accrued but unpaid interest on the Initial Loans. The deemed
payments made pursuant to clause (A) above in respect of each Eurocurrency Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto and breakage costs result.

(iii) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this paragraph
(d) unless (A) after giving effect to such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such
increase), (B) the Borrower is in compliance, on a pro forma basis after giving
effect to such increase and other customary and appropriate pro forma adjustment
events (including any acquisitions or dispositions or repayment of indebtedness
after the beginning of the relevant determination period but prior to or
simultaneous with the effectiveness of any such increase) with Sections 6.13 and
6.14, recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available as if such increase
had occurred on the first day of the relevant period for testing compliance and
(C) the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing denominated in US
Dollars (including any ABR Borrowing) is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that the sum of the aggregate Revolving
Exposures exceeds the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(k)) in an aggregate amount equal to such excess. If, on
any Calculation Date, the US Dollar Equivalent of all outstanding Revolving
Loans denominated in any Alternative Currency shall exceed US$105,000,000, then
the Borrower shall, not later than the third Business Day following the date
notice of such excess is received from the Administrative Agent, prepay one or
more of such Eurocurrency Borrowings in an aggregate principal amount sufficient
to eliminate such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The Borrower shall notify the Applicable Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of a Eurocurrency
Borrowing denominated in US Dollars, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of a
Borrowing denominated in an Alternative Currency, not later than 11:00 a.m.,
London time, four Business Days before the date of prepayment, (iii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender a commitment fee, which shall
accrue at the Applicable Rate set forth under the caption “Commitment Fee Rate”
in the definition of such term on the daily unused amount of the Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Commitment
of a Lender shall be deemed to be used to the extent of the outstanding Loans
and the LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate then in effect with
respect to interest on Eurocurrency Loans, on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at a rate per annum
separately agreed to by the Borrower and such Issuing Bank on the outstanding
amount of Letters of Credit issued by such Issuing Bank during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
outstanding Letters of Credit issued by such Issuing Bank, as well as the
applicable Issuing Bank’s standard and customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on written demand. Any other fees payable to the applicable Issuing Bank
pursuant to this paragraph shall be payable within 10 days after written demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Agents, for its own account, fees payable
in the amounts and at the times separately agreed upon in writing between the
Borrower and the Agents.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section,
from the date overdue until such amount is paid.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, upon the termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on written demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion. All interest shall be
payable in the currency in which the applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or, except in the case of Borrowings denominated in Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(ii) the Required Lenders reasonably determine and advise the Administrative
Agent that the Adjusted LIBO Rate or the LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in such
currency shall be ineffective, and unless repaid such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars, as an ABR Borrowing,
or (B) if such Borrowing is denominated in any Alternative Currency, as a
Borrowing bearing interest at such rate as Administrative Agent shall reasonably
determine adequately and fairly reflects the cost to the affected Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period plus the Applicable Rate and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made (A) if
such Borrowing is denominated in US Dollars, as an ABR Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, as a Borrowing bearing
interest at such rate as the Administrative Agent shall reasonably determine
adequately and fairly reflects the cost to the affected Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period plus
the Applicable Rate.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or an Issuing Bank; or

(ii) impose on any Lender or an Issuing Bank or any applicable interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
applicable Issuing Bank of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender or the applicable Issuing Bank hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender or the applicable
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth (i) the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and (ii) that is such Lender’s or Issuing Bank’s customary practice,
from and after the date of such certificate, to charge its borrowers for such
increased costs incurred by such Lender or such Issuing Bank, as the case may
be, shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08 or Section 2.10(d) and is revoked in accordance therewith) or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event,
including, to the extent that any of the foregoing Loans are denominated in any
Alternative Currency, the costs and expenses of such Lender attributable to the
premature unwinding of any hedging agreement entered into by such Lender in
respect to the foreign currency exposure attributable to such Loan. In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
applicable Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the applicable Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding, provided that such
Foreign Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation provided by such jurisdiction.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any interest imposed by the relevant Governmental Authority)
to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 p.m., Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified by it for the account of
the Lenders or, in any such case, to such other account as the Applicable Agent
shall from time to time specify in a notice delivered to the Borrower, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Applicable Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Loan shall,
except as otherwise expressly provided herein, be made in the currency of such
Loan; all other payments hereunder and under each other Loan Document shall be
made in US Dollars. Any payment required to be made by either Agent hereunder
shall be deemed to have been made by the time required if such Agent shall, at
or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
of the Loans and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or funded participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that the Borrower will not
make such payment, the Applicable Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of an amount denominated in US Dollars) and (ii) the rate reasonably determined
by the London Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any Alternative Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by either Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if the Borrower is required
to pay any additional interest to any Lender pursuant to Section 2.19, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14, 2.16 or 2.19, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous in any material respect to
such Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) the Borrower is required to pay any additional interest to any Lender
pursuant to Section 2.19 or (iv) any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, each Principal Issuing Bank and the
Swingline Lender, which consents shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16 or additional interest
required pursuant to Section 2.19, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.19. Additional Reserve Costs. (a) If and so long as any Lender is
required by the Bank of England or any other monetary or other authority of the
United Kingdom to make special deposits, to maintain reserve asset ratios or to
pay fees, in each case in respect of such Lender’s Eurocurrency Loans, such
Lender may require the Borrower to pay, contemporaneously with each payment of
interest on each of such Loans, additional interest on such Loan at a rate per
annum equal to the Mandatory Costs Rate calculated in accordance with the
formula and in the manner set forth in Exhibit E hereto.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
Loan at a rate per annum reasonably determined by such Lender to be the cost to
such Lender of complying with such requirements in relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
reasonably determined by the relevant Lender, which determination shall be
conclusive absent manifest error, and notified to the Borrower (with a copy to
the Agents) at least five Business Days before each date on which interest is
payable for the relevant Loan, and such additional interest so notified to the
Borrower by such Lender shall be payable to the London Agent for the account of
such Lender on each date on which interest is payable for such Loan. Any Lender
owed additional interest pursuant to paragraph (a) or (b) above will furnish to
the Borrower, upon request, information in reasonable detail as to the
additional interest payable under this Section.

(d) A reference to a Lender in this Section 2.19 includes any domestic or
foreign branch or Affiliate of such Lender making a Loan as contemplated by
Section 2.02(b).

SECTION 2.20. Redenomination of Certain Alternative Currencies.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation); provided that if and to the extent such EMU Legislation permits
obligations denominated in the national currency unit of such member state to be
paid in Euro or such national currency unit, the Borrower shall have the option,
so long as such national currency unit is freely exchangeable into Euro, to make
payments in respect of obligations denominated in such national currency unit in
Euro or such national currency unit. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London Interbank Market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the London Agent (in consultation with the Borrower) may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of its Subsidiaries is
duly organized, validly existing and, except where the failure to do so,
individually or in the aggregate, has not had and could not reasonably be
expected to result in a Material Adverse Effect, in good standing under the laws
of the jurisdiction of its incorporation or organization, as applicable, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, has not had
and could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created or to be created under the Loan Documents, (b) will not violate any
applicable law or regulation or order of any Governmental Authority or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture or
any other material agreement or instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens created under the Loan
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2005, reported on by
Ernst & Young LLP, independent registered public accounting firm, and (ii) as of
and for the fiscal quarter ended June 30, 2006 and the portion of the fiscal
year then ended, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Except as set forth in the Borrower’s filings with the SEC publicly
available prior to September 1, 2006 (the “SEC Documents”) or in the Information
Memorandum, since December 31, 2005, there has been no event, condition or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05. Properties. (a) The Borrower and each of its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) The Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries taken as a whole,
and to the knowledge of the Borrower, the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, has not had and
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
the SEC Documents, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, have
not had and could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and could
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so has not had and could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$25,000,000 the fair market value
of the assets of all such Plans.

(b) Neither the Borrower nor any Subsidiary has established or currently
participates in, contributes to or assumes any liability in respect of an
“occupational pension scheme” (as defined in section 1 of the Pension Schemes
Act 1993 (UK)) other than a “money purchase scheme” (as defined in section
181(1) of the Pension Schemes Act 1993 (UK)).

SECTION 3.11. Disclosure. Neither the information included or to be included in
the Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other written information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time when prepared.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Material Domestic Subsidiary, each Significant Foreign
Subsidiary and each Foreign Subsidiary, in each case as of the Effective Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and its Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Such insurance is in full force and effect and of the
type that is customary for businesses of the character, nature and size of the
Borrower.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and the
other Loan Parties on a consolidated basis, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of the Borrower and the other Loan
Parties on a consolidated basis will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and the other Loan Parties on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the other Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Effective Date.

SECTION 3.16. Security Interests. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent for the ratable benefit of the Secured
Parties (as defined in the Collateral Agreement) a valid and enforceable
security interest in the Collateral (as defined therein) and the proceeds
thereof and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Collateral Agent thereunder together with instruments of transfer duly
endorsed in blank, the security interest of the Collateral Agent therein will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors in such Collateral, prior and superior in right to
any other Person (it being understood that no representation is made under this
clause (i) as to (A) any such Collateral that is subject to a Foreign Pledge
Agreement or (B) the perfection or priority of any Lien to the extent that such
perfection or priority is determined under the law of a jurisdiction outside the
United States, which are covered by paragraph (b) below), and (ii) when
financing statements in appropriate form are filed in the offices specified in
the Perfection Certificate, the security interest of the Collateral Agent will
constitute a fully perfected Lien on and security interest in all right, title
and interest of the Grantors (as defined in the Collateral Agreement) in the
remaining Collateral (as defined therein) and the proceeds thereof to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person.

(b) After execution and delivery thereof and the taking of the actions specified
for perfection therein, each Foreign Pledge Agreement will be effective under
applicable law to create in favor of the Collateral Agent for the ratable
benefit of the Secured Parties a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a fully perfected Lien on and
security interest in all right, title and interest of the Loan Parties in the
collateral subject thereto, prior and superior to the rights of any other
Person.

SECTION 3.17. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes set
forth in Section 5.10.

SECTION 3.18. Federal Reserve Regulation. No part of the proceeds of any of the
Loans will be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board. None of Borrower or any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the meaning of Regulation U. As of the
Effective Date, no more than 25% of the value of the assets of the Borrower, or
of the Borrower and its Subsidiaries taken as a whole, which are subject to the
restrictions contained in Article VI would constitute Margin Stock. If the
proceeds of any Loans are to be used in a manner which would cause such Loans to
be classified as “purpose credits” under Regulation U, then at the time of the
making of such Loans and at the time of the making of each Loan thereafter
(after applying the proceeds of all Loans then being or theretofore made), no
more than 25% of the value of the assets of the Borrower, or of the Borrower and
its Subsidiaries taken as a whole, which are subject to the restrictions
contained in Article VI shall constitute Margin Stock.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form hereof and the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel for the Borrower, and of Michael Miller, Senior
Counsel of the Borrower, substantially in the forms of Exhibit B-1 and
Exhibit B-2, respectively. The Borrower hereby requests such counsel to deliver
such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer
of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(f) (i) The Collateral and Guarantee Requirement (other than the Deferred
Collateral Requirement) shall have been satisfied, (ii) the Administrative Agent
shall have received a completed Perfection Certificate dated the Effective Date
and signed by an executive officer or Financial Officer of the Borrower,
together with all attachments contemplated thereby (including the results of
searches under the Uniform Commercial Code), (iii) the Borrower shall have
delivered, and caused each Subsidiary Loan Party to deliver, to the Collateral
Agent all certificates, if any, representing Equity Interests required to be
pledged pursuant to the Collateral and Guarantee Requirement (other than Equity
Interests of any Significant Foreign Subsidiary the pledge of which is covered
by the Deferred Collateral Requirement) and (iv) the Collateral Agent, for the
ratable benefit of the Lenders, shall have a fully perfected first priority Lien
on, and security interest in, the Collateral (other than in any Equity Interests
of Significant Foreign Subsidiaries covered by the Deferred Collateral
Requirement).

(g) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained and shall be in full force and effect.

(h) The principal amount of all loans outstanding under the Existing Credit
Agreement and all accrued and unpaid interest, fees or other amounts owing under
the Existing Credit Agreement (including, to the extent invoiced, any breakage
fees) shall have been repaid or shall be repaid on the Effective Date, in each
case pursuant to arrangements reasonably satisfactory to the Administrative
Agent.

(i) The Borrower and each Subsidiary that has made loans or advances to any Loan
Party shall have executed and delivered the Affiliate Subordination Agreement.

(j) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Administration
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 12:00 p.m., New York City time, on September 15,
2006 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit (or, if any such representation or warranty is
expressly stated to have been made only as of a specific date, as of such
specific date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, no Default
shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower but in any
event not later than five days after the date on which the Borrower files its
related Annual Report on Form 10-K with the SEC, its audited consolidated
balance sheet and related audited statements of operations, stockholders’ equity
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that such financial statements and
opinion may be furnished, if included therein, in the form of the Borrower’s
Annual Report on Form 10-K and any related Annual Report delivered to
stockholders and filed with the Securities and Exchange Commission);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower but in any event not later than five days after
the date on which the Borrower files its Quarterly Report on Form 10-Q relating
to such fiscal quarter with the SEC, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that such
financial statements may be furnished, if included therein, in the form of the
Borrower’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying any Subsidiary formed or acquired during the most
recent fiscal quarter covered by such financial statements, and stating whether
the Collateral and Guarantee Requirement has been satisfied in respect of such
Subsidiary, (iii) setting forth reasonably detailed calculations identifying the
Significant Foreign Subsidiaries and Material Domestic Subsidiaries as of the
end of the fiscal quarters most recently ended, (iv) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.13 and 6.14 and
(v) stating whether any change in GAAP or in the application thereof has
occurred since (A) with respect to the initial set of financial statements
delivered hereunder, the date of the Borrower’s audited financial statements
referred to in Section 3.04, and (B) thereafter, the date of the Borrower’s
previously delivered financial statements referred to in Section 5.01(a), and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and current reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC or distributed by the Borrower to its shareholders generally; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Reports and other information required to be delivered pursuant to
subsections (a), (b) and (e) of this Section 5.01 shall be deemed to have been
delivered on the date on which such reports become publicly available on the
Borrower’s website at www.symbol.com or when such reports become publicly
available on the SEC’s website at www.sec.gov; provided that the Borrower shall
deliver to the Administrative Agent at the time such financial statements are
made available the certification of a Financial Officer, as required by
paragraph (b) above, and, in the case of annual financial statements, the
certification required by paragraph (c) above.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
US$10,000,000;

(d) (i) the receipt by the Borrower or any Subsidiary of a Pensions Notice from
the Pensions Regulator, (ii) the Borrower or any Subsidiary becoming aware that
the Pensions Regulator intends to start or has started any investigation which
the Borrower or such Subsidiary has reasonable grounds to consider is reasonably
likely to lead to the issue of a Pensions Notice to the Borrower or any
Subsidiary or (iii) any payment made by the Borrower or any Subsidiary pursuant
to a Pensions Notice (other than a Pensions Notice to which paragraph (d)(i)
applies) within 30 days of receipt of such Pensions Notice by the Borrower or
such Subsidiary; and

(e) any other event or occurrence that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s identity, form of organization or
jurisdiction of organization or (iii) in any Loan Party’s Federal Taxpayer
Identification Number or identifying number (if any) assigned by the
jurisdiction of its organization. The Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower (i) setting forth the information required pursuant to
Schedule 5.03 or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all appropriate filings, recordings or registrations,
including all refilings, rerecordings and reregistrations, containing a
description of the Collateral have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above to the extent necessary to protect and perfect the security
interests under the Collateral Agreement for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03(a).

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its Taxes and other material obligations (other than
Indebtedness), before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(b) the failure to make payment could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted. In addition, the Borrower will, and will cause each of its
Subsidiaries to, from time to time make or cause to be made all appropriate
repairs, renewals and replacements, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior written notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, so long as a representative of the Company is present, independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that if no Event of Default has occurred
and is continuing, such visits and inspections shall not occur more than twice
per calendar year.

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Loans
made on the Effective Date will be used for (a) the payment of amounts,
including principal, interest, costs, fees and expenses, outstanding or owing
under the Existing Credit Agreement, (b) the payment of fees and expenses
payable in connection with the Transactions and (c) other general corporate
purposes. The Loans made after the Effective Date and Swingline Loans will be
used only for general corporate purposes, including working capital purposes.
Letters of Credit will be issued only to support payment obligations incurred in
the ordinary course of business. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

SECTION 5.11. Additional Subsidiaries. If any Subsidiary is formed or acquired
after the Effective Date, the Borrower will, within three Business Days after
such Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and within 10 Business Days after such Subsidiary is formed or
acquired cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is (i) a Material Domestic Subsidiary and not
a Securitization Vehicle or (ii) a Domestic Subsidiary that owns Equity
Interests of any Material Domestic Subsidiary) and (unless the Collateral
Release Event has occurred) with respect to any Equity Interest in such
Subsidiary, if it is a Material Domestic Subsidiary or a Significant Foreign
Subsidiary, owned by or on behalf of any Loan Party (subject to the limits on
Significant Foreign Subsidiaries set forth in clause (b) of the definition of
“Collateral and Guarantee Requirement” and in the Collateral Agreement).

SECTION 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (other than those portions of the Collateral and
Guarantee Requirement constituting the Deferred Collateral Requirement that are
not yet required to have been satisfied under Section 5.13), all at the expense
of the Loan Parties.

SECTION 5.13. Deferred Collateral Requirement. The Borrower will cause the
Deferred Collateral Requirement to be fully satisfied by October 20, 2006 and
will use its commercially reasonable efforts to cause such requirement to be
satisfied as far in advance of such date as reasonably practicable. In
connection with the satisfaction of the Deferred Collateral Requirement, the
Borrower will engage appropriate foreign counsel reasonably acceptable to the
Administrative Agent to prepare and deliver to the Administrative Agent and the
Lenders such opinions as to the Foreign Pledge Agreements, the validity,
perfection and enforceability of the security interests to be created thereunder
and such other matters relating to the Deferred Collateral Requirement as the
Administrative Agent may reasonably request; provided that, if and to the extent
the Administrative Agent so agrees, such opinions may be furnished by foreign
counsel to the Administrative Agent and the Lenders rather than foreign counsel
to the Borrower.

SECTION 5.14. Significant Subsidiaries. The Borrower will from time to time
designate such Foreign Subsidiaries as Significant Foreign Subsidiaries as shall
be required so that at no time shall the Foreign Subsidiaries that are not
Significant Foreign Subsidiaries, taken together with their consolidated
subsidiaries, (A) account for 10% or more of the total consolidated assets of
the Borrower as at the end of the fiscal-quarter immediately preceding the date
of determination, (B) account for 10% or more of the shareholders’ equity of the
Borrower as at the end of the fiscal-quarter immediately preceding the date of
determination, or (C) have accounted for 15% or more of total revenues of the
Borrower for the four-fiscal-quarter period immediately preceding the date of
determination, in each case after giving effect to the designation of any
Significant Foreign Subsidiary on any date as of which compliance with this
Section 5.14 is being determined.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness or any Attributable Debt in respect of Sale and Leaseback
Transactions, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the date hereof and, in the case of Indebtedness
owed to Persons other than the Borrower or Subsidiaries in a principal amount in
excess of US$1,000,000, set forth on Schedule 6.01 (with Indebtedness
denominated in a currency other than US Dollars being converted to US Dollars at
the Exchange Rate prevailing at the time such Indebtedness was incurred);

(iii) Permitted Subordinated Indebtedness; provided that such Indebtedness is
permitted pursuant to Section 6.14;

(iv) unsecured Indebtedness of the Borrower or any Domestic Subsidiaries (in
addition to the Indebtedness permitted above) and Indebtedness of Foreign
Subsidiaries (other than Indebtedness owed to the Borrower or Domestic
Subsidiaries); provided that the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed US$75,000,000 at any time outstanding
(with Indebtedness denominated in a currency other than US Dollars being
converted to US Dollars at the Exchange Rate prevailing at the time such
Indebtedness is incurred);

(v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (x) such Indebtedness owed by
any Loan Party is subordinated to the Obligations in accordance with the
provisions of an Affiliate Subordination Agreement substantially in the form of
Exhibit D hereto and (y) Indebtedness of any Subsidiary that is not a Loan Party
to the Borrower or any Subsidiary Loan Party shall be subject to Section 6.04;

(vi) Indebtedness and Attributable Debt of the Borrower or any Domestic
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets (other than capitalized intangible assets),
including Capital Lease Obligations, any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof (or prior to the acquisition of any Subsidiary
holding such assets; provided that such Indebtedness or Attributable Debt was
not incurred in contemplation thereof) and Attributable Debt in connection with
Sale and Leaseback Transactions permitted by Section 6.06; provided that
(x) such Indebtedness or Attributable Debt is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, and (y) the amount of such Indebtedness or Attributable Debt does
not exceed the cost of acquiring, constructing or improving such assets, and
(z) the aggregate principal amount of Indebtedness permitted by this clause (vi)
and Attributable Debt in connection with Sale and Leaseback Transactions
permitted by Section 6.06, together with any Refinancing Indebtedness in respect
thereof permitted by clause (vii) below, shall not exceed US$35,000,000 at any
time outstanding (with Indebtedness denominated in a currency other than US
Dollars being converted to US Dollars at the Exchange Rate prevailing at the
time such Indebtedness is incurred);

(vii) Refinancing Indebtedness in respect of the Indebtedness provided by
clauses (ii) and (vi);

(viii) Third Party Interests issued by Securitization Vehicles in
Securitizations permitted by Section 6.05, and Indebtedness represented by such
Third Party Interests; provided that the aggregate amount of all Securitizations
shall not exceed US$50,000,000 at any time outstanding (with Securitizations
expressed in a currency other than US Dollars being converted to US Dollars at
the Exchange Rate prevailing at the time such Securitization is consummated);
and

(ix) Guarantees by the Borrower or other Loan Parties of Indebtedness of Loan
Parties or, to the extent permitted by Section 6.04(c), of Foreign Subsidiaries
and Domestic Subsidiaries that are not Subsidiary Loan Parties; and

(x) Indebtedness and contingent Indebtedness of the Borrower in respect of
letters of credit denominated in foreign currencies; provided that the US Dollar
Equivalent of the aggregate face amount of such letters of credit does not at
any time exceed US$20,000,000;

(b) The Borrower will not permit any Domestic Subsidiary or Significant Foreign
Subsidiary to issue any preferred Equity Interests other than to the Borrower or
any Subsidiary; provided that, if the Collateral Release Event has not yet
occurred, any such preferred Equity Interests issued to the Borrower or any
Subsidiary Loan Party shall be pledged pursuant to the terms of the Collateral
Agreement or, in the case of Equity Interests of Significant Foreign
Subsidiaries, a Foreign Pledge Agreement.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of the Borrower, any Material Domestic
Subsidiary or any Significant Foreign Subsidiary existing on the date hereof and
set forth in Schedule 6.02; provided that any such Lien shall secure only
Indebtedness or obligations which it secures on the date hereof or any
Refinancing Indebtedness permitted in respect of any such Indebtedness or any
refinancing of any such other obligation not constituting Indebtedness that does
not significantly increase the amount thereof;

(iv) Liens on fixed or capital assets (other than intangible assets) acquired,
constructed or improved by the Borrower or any Subsidiary after the date hereof;
provided that (A) such security interests secure Indebtedness permitted by
clause (vi) of Section 6.01(a) or refinancings thereof permitted by clause (vii)
of Section 6.01(a), (B) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (D) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary;

(v) Liens on assets of Subsidiaries acquired after the Effective Date existing
at the time of such acquisition and not incurred in contemplation thereof
securing Indebtedness permitted by Section 6.01(a)(vi);

(vi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted by Section 6.01(a)(iv);

(vii) Liens on assets of Loan Parties not constituting Collateral securing
(x) Indebtedness permitted by Section 6.01(a)(v) of such Loan Parties owed to
other Loan Parties or (y) reimbursement obligations in respect of foreign
currency denominated letters of credit in a US Dollar Equivalent amount not in
excess of $20,000,000 at any time outstanding;

(viii) Liens on Securitization Assets transferred to Securitization Vehicles
securing Third Party Interests issued in Securitizations permitted by
Sections 6.01 and 6.05; and

(ix) Liens on property or assets of Immaterial Domestic Subsidiaries or Foreign
Subsidiaries (other than Significant Foreign Subsidiaries) existing on the date
hereof; provided that (A) such Liens on property or assets of a Subsidiary shall
not apply to property or assets of such Subsidiary with a fair value on the date
hereof in excess of US$50,000 and (B) such Liens shall not apply to any property
or assets of any Material Domestic Subsidiary or any Significant Foreign
Subsidiary.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) (a) any wholly owned
Domestic Subsidiary may merge or consolidate with the Borrower in a transaction
in which the Borrower is the surviving entity and (b) the Borrower may merge or
consolidate with any other Person so long as the Borrower is the surviving
entity or the surviving corporation (if the surviving corporation is not the
Borrower) shall be organized under the laws of a state of the United States of
America or the District of Columbia and shall assume all of the Loans and other
obligations of the Borrower under this Agreement pursuant to a written
instrument satisfactory to the Administrative Agent and shall cause to be
delivered such opinions of counsel satisfactory to the Administrative Agent as
the Administrative Agent shall reasonably request relating to such merger and
assumption, (ii) any Person may merge or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party and (iii) any
Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that, in each case referred to in clauses (i), (ii) or (iii),
any such merger or consolidation involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold, acquire, make or permit to exist any Investment, except:

(a) Permitted Investments;

(b) Investments (other than in Subsidiaries) existing on the date hereof;

(c) Investments by the Borrower and its Subsidiaries in Equity Interests in
their Subsidiaries; provided that (i) any such Equity Interests held by a Loan
Party in a Material Domestic Subsidiary or a Significant Foreign Subsidiary
shall, if the Collateral Release Event has not yet occurred, be pledged pursuant
to the Collateral Agreement or a Foreign Pledge Agreement (subject to the
limitations applicable to Equity Interests of a Significant Foreign Subsidiary
referred to in the definition of “Collateral and Guarantee Requirement”) and
(ii) the aggregate cumulative amount of Investments by Loan Parties in, and
loans and advances by Loan Parties to, and guarantees by Loan Parties of
Indebtedness or other obligations of, Foreign Subsidiaries or Domestic
Subsidiaries that are not Subsidiary Loan Parties (excluding any such equity
Investments existing on the Effective Date and any such loans, advances or
guarantees existing on the Effective Date and set forth on Schedule 6.01), shall
not exceed US$50,000,000 at any time outstanding (with Investments made in a
currency other than US Dollars being converted to US Dollars at the Exchange
Rate prevailing at the time such Investment is made); provided further, however,
that the Equity Interests in Symbol de Mexico may be transferred to any
Subsidiary and the amount of such Investment shall be excluded in determining
compliance with such US$50,000,000 limit;

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) such loans
or advances comply with the applicable provisions of Section 6.01(a) and
(ii) the amount of such loans and advances made by Loan Parties to Foreign
Subsidiaries and Domestic Subsidiaries that are not Subsidiary Loan Parties
shall be subject to the limitation set forth in clause (c) above;

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) Permitted Acquisitions;

(g) Investments consisting of non-cash consideration permitted to be received in
respect of sales or dispositions of assets permitted by Section 6.05;

(h) Investments consisting of Seller’s Retained Interests in Securitizations
permitted by Section 6.01 and 6.05; and

(i) other Investments in an aggregate cumulative amount not in excess of
US$50,000,000 (with Investments made in a currency other than US Dollars being
converted to US Dollars at the Exchange Rate prevailing at the time such
Investment is made).

SECTION 6.05. Certain Asset Sales. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of (in
one transaction or a series of transactions whether now owned or hereafter
acquired) any asset, or any Equity Interest owned by it, nor will the Borrower
permit any of its Subsidiaries to issue any additional Equity Interest in such
Subsidiary (other than (x) in the case of Symbol Technologies, C.V., to the
Borrower or any Material Domestic Subsidiary all the outstanding stock of which
has been pledged pursuant to the Collateral Agreement and (y) otherwise, to the
Borrower or a Subsidiary), except:

(a) sales, transfers, leases and dispositions of assets (other than
Securitization Assets) by the Borrower or any Subsidiary; provided that such
sales, transfers, leases and dispositions (or any series thereof) do not dispose
of all or substantially all the consolidated assets of the Borrower and the
Subsidiaries; and

(b) sales or contributions of Securitization Assets to Securitization Vehicles
in connection with Securitizations; provided that (i) each such Securitization
is effected on market terms as determined in good faith by the senior management
of the Borrower, (ii) the aggregate amount of all such Securitizations does not
exceed US$50,000,000 at any time outstanding (with Securitizations expressed in
a currency other than US Dollars being converted to US Dollars at the Exchange
Rate prevailing at the time such Securitization is consummated), (iii) the
aggregate amount of the Sellers’ Retained Interests in such Securitizations does
not exceed an amount at any time outstanding that is customary for similar
transactions and (iv) the proceeds to each such Securitization Vehicle from the
issuance of Third Party Interests are applied substantially simultaneously with
receipt thereof to the purchase from the Borrower or any Subsidiary of
Securitization Assets;

provided that all sales, transfers, leases and other dispositions permitted
hereby (i) shall be made for fair value (except in the case of dispositions to
the Borrower or a Subsidiary involving a Subsidiary that is not a Loan Party
which shall be made in compliance with Section 6.09) and (ii) shall be made
solely for consideration of which at least 75% thereof is in cash or cash
equivalents (provided that sales of Permitted Investments shall be made solely
for cash or cash equivalents and sales of Securitization Assets in
Securitizations may be made for cash and Sellers’ Retained Interests).

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within
90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset; provided that the amount of
Attributable Debt in respect of all such Sale and Leaseback Transactions, when
taken together with all other Indebtedness permitted by Section 6.01(a)(vi),
does not at any time exceed US$35,000,000 (with Attributable Debt expressed in a
currency other than US Dollars being converted to US Dollars at the Exchange
Rate prevailing at the time the related Sale and Leaseback Transaction occurs).

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its capital stock payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (iii) so long as no
Default has occurred and is continuing at the time such Restricted Payment is
declared and paid or immediately after giving effect thereto, the Borrower may
pay cash dividends on its common stock, (iv) so long as no Default has occurred
and is continuing at the time of any such repurchase or immediately after giving
effect thereto, the Borrower may effect cash repurchases of shares of its common
stock; provided that the sum of (A) the aggregate amount of cash dividends paid
pursuant to subclause (a)(iii) and (B) the aggregate amount paid for shares
repurchased pursuant to subclause (a)(iv) shall not, during any period of eight
consecutive fiscal quarters, exceed US$225,000,000 and (v) Securitization
Vehicles may purchase Third Party Interests constituting Equity Interests.

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) Securitizations permitted by this Agreement and other transactions in
the ordinary course of business that are at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, (ii) transactions between or
among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate and (iii) Restricted Payments permitted pursuant to Section 6.08.

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary (other than a Securitization Vehicle) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subletting thereof.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights or
increase its obligations under its certificate of incorporation, by-laws or
other organizational documents in any manner that could reasonably be expected
to adversely affect the interests of the Lenders in any material respect.

SECTION 6.12. Pension Schemes. The Borrower will not, and will not permit any
Subsidiary to, establish, participate in, contribute to or assume any liability
in respect of an “occupational pension scheme” (as defined in section 1 of the
Pension Schemes Act 1993 (UK)) other than a “money purchase scheme” (as defined
in section 181(1) of the Pension Schemes Act 1993 (UK)).

SECTION 6.13. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 1.50 to 1.00.

SECTION 6.14. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of any date to exceed 2.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower or any Loan Party shall fail to pay any interest on any Loan or
any fee or other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall come due and payable, and such failure shall continue unremedied
for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of, the
Borrower or any Subsidiary in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished in writing pursuant to any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or in Sections 5.02, 5.04 (with respect to the
existence of the Borrower), or 5.11 (with respect to the Collateral and
Guarantee Requirement being satisfied concerning any new Domestic Subsidiary or
new Significant Foreign Subsidiary being formed or acquired) or Section 5.13;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods provided for in the document governing
such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$10,000,000 shall be rendered against the Borrower or any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee or Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid
Guarantee or a valid and perfected Lien, with the priority required by the
applicable Security Document, except in the case of a Lien, (i) as a result of
the Administrative Agent’s failure to maintain possession of any stock
certificates or other instruments delivered to it under the Collateral Agreement
or any Foreign Pledge Agreement or (ii) as a result of the occurrence of the
Collateral Release Event; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during (but only during) the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and Issuing Banks hereby irrevocably appoints the Agents as
its agents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States, each of the Lenders and the Issuing Banks hereby
grants to the Agents any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by them or any of their
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of their own
gross negligence or wilful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs and the provisions of Section 9.03 shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
(in the case of a resignation by the Administrative Agent) or the Administrative
Agent (in the case of a resignation by the London Agent) shall have the right,
with the Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), to appoint a successor. If no successor Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York (in the case of a
resignation by the Administrative Agent), a bank with an office in London (in
the case of a resignation by the London Agent) or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

The parties agree that none of the Co-Lead Arrangers and Joint Bookrunners, the
Syndication Agent or the Co-Documentation Agents referred to on the cover page
of this Agreement shall, in its capacity as such, have any powers, duties or
responsibilities under this Agreement or any other Loan Document.

Each Lender acknowledges that in no event shall any Obligations in respect of
any Hedging Agreement, cash management services or “Card Programs” (as defined
in the Collateral Agreement), in each case provided by an Affiliate of a Lender,
constitute Obligations for the purpose of any Security Document governed by the
laws of The United Kingdom unless the documents evidencing such Hedging
Agreement, cash management services or Card Programs, as applicable, contain the
following language:

“We [name of hedging counterparty, cash management provider or Card Programs
provider] hereby confirm that by entering into this [insert name of contract],
we intend to be party to the Trust Agreement (the “Trust Agreement”) dated
February 16, 2005, between, among others, JPMorgan Chase Bank, N.A., as Security
Trustee (the “Security Trustee”), and the Secured Parties named therein, and
(a) undertake to perform all the obligations expressed in the Trust Agreement to
be assumed by a Secured Party and (b) agree that we shall be bound by all the
provisions of the Trust Agreement, as if we had been an original party thereto.
We further agree that the Security Trustee may rely upon our undertaking and
agreement given herein.”

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at One Symbol Plaza, Holtsville, New York 11742,
Attention of Chief Financial Officer, Vice President Tax & Treasurer and General
Counsel (Telecopy No. (631) 738-5255);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn St., 19th Floor, Chicago, Illinois 60603, Attention
of Nanette Wilson (Telecopy No. (312) 385-7096), with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 14th Floor, New York, New York 10172, Attention of
Mr. Carl J. Marzorati (Telecopy No. (212) 622-5090);

(c) if to the London Agent, to J. P. Morgan Europe Limited, Loan and Agency
Services, 125 London Wall, London EC2Y 5AJ, Attention of James Beard (Telecopy
No. 44(0) 207 777 2360), with a copy to the Administrative Agent as provided
under clause (b) above;

(d) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower;

(e) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn St., 19th Floor, Chicago, Illinois 60603, Attention
of Nanette Wilson (Telecopy No. (312) 385-7096), with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 14th Floor, New York, New York 10172, Attention of
Mr. Carl J. Marzorati (Telecopy No. (212) 622-5090); and

(f) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
either Agent, any Lender or the applicable Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or reduction of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each affected Lender,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release any
Subsidiary Loan Party (other than Symbol de Mexico) from its Guarantee under the
Collateral Agreement (except as expressly provided in the Collateral Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, or (vii) release all or any substantial part of the Collateral
from the Liens of the Security Documents, without the written consent of each
Lender, except in connection with the occurrence of the Collateral Release Date
or the sale of such Collateral in a transaction permitted by the Loan Documents;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of either Agent, an Issuing Bank or the Swingline Lender
without the prior written consent of such Agent, such Issuing Bank or the
Swingline Lender, as the case may be, and no consent of the Lenders will be
required for any amendment to the Loan Documents that effects the elimination of
Liens on Collateral or requirements therefor in connection with the occurrence
of the Collateral Release Event. Notwithstanding the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Issuing Banks and the Swingline
Lender) if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 9.04) in full of the principal of and interest accrued on each Loan made
by it and all other amounts owing to it or accrued for its account under this
Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
(including foreign counsel retained in connection with Foreign Pledge
Agreements) in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Agents, the Issuing Banks or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Agents, the
Issuing Banks or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

(b) The Borrower shall indemnify the Agents, the Issuing Banks and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan,
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether brought by the Borrower and its
Affiliates and whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or the breach of its obligations under the Loan Documents.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to either Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, the applicable Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the applicable Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the aggregate Revolving Exposures
and unused Commitments at the time (or, if there shall be no Revolving Exposures
or unused Commitments, based upon its share of the unused Commitments most
recently in effect at the time).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(1) an assignment of a Commitment to a Lender, an affiliate of a Lender or an
Approved Fund or (2) if an Event of Default under paragraph (a), (b), (h) or
(i) of Article VII has occurred and is continuing, any such assignment to any
other assignee; and

(B) the Administrative Agent and each Principal Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment shall not be less than
US$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default under paragraph (a), (b), (h) or (i) of Article VII has
occurred and is continuing:

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Banks or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Commitment Letter and any separate letter agreements with
respect to fees or expense reimbursements payable to the Administrative Agent or
any arranger of the credit facilities contemplated hereby constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that either Agent, the Issuing Banks or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01, such service to be effective
upon receipt. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Person thereby required agrees to inform the Borrower prior to such disclosure),
(iv) to any other party to this Agreement, (v) on a confidential basis to any
prospective Lender or assignee in connection with the syndication of the credit
facilities under this Agreement, (vi) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section, to (y) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (z) any actual or prospective counterparty in any
securitization of Loans or interests therein; provided that any such
counterparty agrees to use the Information so disclosed solely for evaluating
its investment in any such securitization, (viii) with the prior written consent
of the Borrower or (ix) to the extent such Information becomes publicly
available other than as a result of a breach of this Section. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is publicly available. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as a commercially
prudent Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or either Agent pursuant to, or in the course of administering,
this Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Related Parties or the
Borrower’s securities. Accordingly, each Lender represents to the Borrower and
the Agents that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Patriot Act. The Lenders hereby notify the Borrower that pursuant
to the requirements of the Patriot Act, they may be required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow each
Lender to identify the Borrower in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for each Lender.

SECTION 9.15. Collateral Release Event. Upon the occurrence of the Collateral
Release Event, the Liens on the Collateral under the Security Documents will
automatically be released and terminated. Thereafter, the Administrative Agent
shall, in each case, at the cost and expense of the Borrower, execute such
documents as the Borrower may reasonably request (including the amendment to the
Collateral Agreement contemplated by the definition of the Collateral and
Guarantee Requirement) to evidence and confirm such release and termination and
the termination of the Foreign Pledge Agreements and will promptly cause any
certificates evidencing pledged securities in its possession to be redelivered
to the Borrower. The release of the Liens under the Security Documents will not
affect the Guarantees of the Subsidiary Loan Parties under the Security
Documents, which will remain in full force and effect.

SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor agrees to remit such excess
to the Borrower. The obligations of the Borrower and Applicable Creditor
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

SECTION 9.17. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

SECTION 9.18. Parallel Debt. By execution of this Agreement, the Lenders, the
Issuing Banks and the Swingline Lender acknowledge the provisions of
Section 6.16 (Parallel Debt (Covenant to pay the Collateral Agent)) of the
Collateral Agreement and hereby authorize the Administrative Agent to accept
such clause on their behalf.

SECTION 9.19. Existing Security Documents. By execution of this Agreement, the
Lenders shall be deemed to consent to the amendments to (or amendment and
restatement of) the Security Documents (as defined in the Existing Credit
Agreement) contemplated by this Agreement.

[Remainder of page intentionally left blank]

5

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

      SYMBOL TECHNOLOGIES, INC.,

 
    by

 
   
 
  /s/ James Porretto
 
   
 
   
 
  Name: James Porretto
 
   
 
  Title: Vice President Tax & Treasurer

      JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by
/s/ Anne Biancardi Name: Title:

      J. P. MORGAN EUROPE LIMITED, as London Agent, by     /s/ M. Graves    
Name: M. Graves     Title: Associate

      BANK OF AMERICA, N.A., by /s/ Richard E. Anderson Name: Richard E.
Anderson Title: Managing Director

6

To approve the Credit Agreement

Name of Lender

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH

By

     /s/ Lillian Kim     

Name: Lillian Kim
Title: Authorized Signatory

For any Lender requiring a second signature line:

by

     

Name:

Title:

7

To approve the Credit Agreement

Name of Lender
BNP PARIBAS
     

by

     /s/ Shayn March     

Name: Shayn March
Title: Director

For any Lender requiring a second signature line:

by

     /s/ Nuala Marley      

Name: Nuala Marley
Title: Mgr. Director

8

To approve the Credit Agreement

Name of Lender

CITIBANK, N.A.

By

     /s/ John J. Burke      

Name: John J. Burke
Title: Group Vice President

9

To approve the Credit Agreement

Name of Lender
HSBC Bank USA, N.A.
     

by

     /s/ Philip M. Panarelli          

Name: Philip M. Panarelli
Title: Senior Vice President

For any Lender requiring a second signature line:

by

     

Name:

Title:

10

To approve the Credit Agreement

Name of Lender

NORTH FORK BANK

by

     /s/ Enrico Panno      

Name: Enrico Panno
Title: Vice President

11

To approve the Credit Agreement

Name of Lender

KEYBANK NATIONAL ASSOCIATION

By

     /s/ Mary K. Young      

Name: Mary K. Young
Title: Senior Vice President


12

To approve the Credit Agreement

Name of Lender

WACHOVIA BANK, N.A.

by

     /s/ C. Jeffrey Seaton     

Name: C. Jeffrey Seaton
Title: Managing Director


13

To approve the Credit Agreement

Name of Lender
Bank Leumi USA
     

by

     /s/ Paul Tine      

Name: Paul Tine
Title: First Vice President

14